                                                                                    E-FILED
                                                     Thursday, 01 August, 2019 11:56:26 AM
                                                               Clerk, U.S. District Court, ILCD
                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

DERRICK ROBINSON,                  )
                                   )
                 Plaintiff,        )
                                   )
     v.                            )       19-CV-1255
                                   )
JUSTIN HAMMERS, et al.,            )
                                   )
                 Defendants.       )

          MERIT REVIEW AND CASE MANAGEMENT ORDER

       The plaintiff, proceeding pro se, and currently an inmate
within the Illinois Department of Corrections at the Illinois River
Correctional Center (“Illinois River”), was granted leave to proceed in
forma pauperis. The case is now before the Court for a merit review
of the plaintiff’s claims contained within his complaint. The Court
is required by 28 U.S.C. § 1915A to “screen” the plaintiff’s
complaint, and through such process, to identify and dismiss any
legally insufficient claim or the entire action, if warranted. A claim
is legally insufficient if it “(1) is frivolous, malicious, or fails to state
a claim upon which relief may be granted; or (2) seeks monetary
relief from a defendant who is immune from such relief.” 28 U.S.C.
§ 1915A.
      In reviewing the complaint, the Court accepts the factual
allegations as true, liberally construing them in the plaintiff’s favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
    The plaintiff claims that, when he was transferred from the
Danville Correctional Center to Illinois River, he possessed a low
bunk permit. When he arrived at his assigned cell at Illinois River,
however, another inmate was in the lower bunk. The plaintiff


                                       1
inquired whether the other inmate also possessed a low bunk
permit, and the other inmate acknowledged that he did not.

      Nevertheless, Officer Schrrod did not require the other inmate
to move, and Officer Schrrod did not move the plaintiff to a different
cell so that he could use the lower bunk. Instead, Officer Schrrod
told the plaintiff to use the top bunk and advised the plaintiff that
they would sort it out later. Although Officer Schrrod told Lt.
Scaggs about the situation, Lt. Scaggs took no action to help the
plaintiff.

      Later that night, the plaintiff fell from the top bunk and
injured himself. The plaintiff was taken to the health care unit at
Illinois River where he received a sling but little other treatment.
Upon being returned to the general population, Lt. Rilea forced the
plaintiff to move to a different cell despite the fact that his arm was
in a sling.

      The plaintiff’s Complaint states a claim for deliberate
indifference towards a serious medical condition against Officer
Schrrod, Lt. Scaggs, and Lt. Rilea. Assuming what the plaintiff says
is true, Officer Schrrod and Lt. Scaggs were aware of the plaintiff’s
need for a low bunk, but they ignored his need, and their actions or
inactions led to the plaintiff’s injury. As for Lt. Rilea, he would have
been aware of the plaintiff’s injuries from the fact that the plaintiff
was returning from the health care unit and from seeing the
plaintiff’s arm in a sling. Nevertheless, Lt. Rilea allegedly forced the
plaintiff to move his belongings to another cell, thereby
exacerbating the plaintiff’s pain. Based upon these allegations, the
plaintiff’s Complaint states a deliberate indifference claim against
Officer Schrrod, Lt. Scaggs, and Lt. Rilea.

       The plaintiff’s Complaint does not, however, state a claim
against the other named Defendants. Simply denying a grievance
or failing to investigate a grievance does not constitute a basis for
liability under § 1983. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir.
2011); Wilkins v. Illinois Dep’t of Corrections, 2009 WL 1904414, * 9
(S.D. Ill. July 1, 2009); George v. Smith, 507 F.3d 605, 609 (7th Cir.
2007). Therefore, the plaintiff’s Complaint fails to state a claim
against the Warden Justin Hammers.


                                   2
     Likewise, making a rude comment does not violate one’s
Constitutional rights and cannot support liability under § 1983.
King v. Louisiana, 294 F. App’x 77, 84 (5th Cir. 2008). Therefore,
the plaintiff’s Complaint fails to state a claim against the health
care unit administrator Janet Mesker.

     Finally, the plaintiff has not alleged that Wexford Health
Sources, Inc., maintains an unconstitutional policy or practice that
would subject it to liability under § 1983. Fakhoury v. Brongiel,
2019 WL 2772546, * 2 (N.D. Ill. July 2, 2019)(citing Monell v. New
York City Dept. of Social Servs., 436 U.S. 658, 694 (1978)).
Therefore, the plaintiff’s Complaint fails to state a claim against
Wexford.

IT IS, THEREFORE, ORDERED:

     1.    Pursuant to its merit review of the plaintiff’s Complaint
under 28 U.S.C. § 1915A, the Court finds that the plaintiff’s
Complaint states an Eighth Amendment deliberate indifference
claim against Officer Schrrod, Lt. Scaggs, and Lt. Rilea. Any
additional claims shall not be included in the case except at the
Court’s discretion and on a motion by a party for good cause shown
or pursuant to Federal Rule of Civil Procedure 15.

      2.   The Clerk of the Court is directed to add Lt. Scaggs as a
party Defendant and to effect service of process on Officer Schrrod,
Lt. Scaggs, and Lt. Rilea pursuant to the Court’s standard
procedures.

      3.   The Clerk of the Court is further directed to dismiss all
other named Defendants for failure to state a claim against them
upon which relief can be granted. 28 U.S.C. § 1915A; Fed. R. Civ.
Pro. 12(b)(6).

     4.     This case is now in the process of service. The plaintiff is
advised to wait until counsel has appeared for the defendants
before filing any motions, in order to give the defendants notice and
an opportunity to respond to those motions. Motions filed before
defendants’ counsel has filed an appearance will generally be denied
as premature. The plaintiff need not submit any evidence to the
court at this time, unless otherwise directed by the Court.
                                   3
      5.    The Court will attempt service on the defendants by
mailing the defendants a waiver of service. The defendants have
sixty (60) days from the date the waiver is sent to file an answer. If
the defendants have not filed an answer or appeared through
counsel within ninety (90) days of the entry of this Order, the
plaintiff may file a motion requesting the status of service. After the
defendants have been served, the Court will enter an Order setting
discovery and dispositive motion deadlines.
      6.   With respect to a defendant who no longer works at the
address provided by the plaintiff, the entity for whom that
defendant worked while at that address shall provide to the clerk
said defendant’s current work address, or, if not known, said
defendant’s forwarding address. This information shall be used only
for effectuating service. Documentation of forwarding addresses
shall be retained only by the clerk and shall not be maintained in
the public docket nor disclosed by the clerk.
      7.   The defendants shall file an answer within sixty (60) days
of the date the waiver is sent by the clerk. A motion to dismiss is
not an answer. The answer should include all defenses appropriate
under the Federal Rules. The answer and subsequent pleadings
shall be to the issues and claims stated in this opinion. In general,
an answer sets forth the defendants’ positions. The Court does not
rule on the merits of those positions unless and until a motion is
filed by the defendants. Therefore, no response to the answer is
necessary or will be considered.
      8.    This district uses electronic filing, which means that,
after defense counsel has filed an appearance, defense counsel will
automatically receive electronic notice of any motion or other paper
filed by the plaintiff with the clerk. The plaintiff does not need to
mail to defense counsel copies of motions and other papers that the
plaintiff has filed with the clerk. However, this does not apply to
discovery requests and responses. Discovery requests and
responses are not filed with the clerk. The plaintiff must mail her
discovery requests and responses directly to the defendants’
counsel. Discovery requests or responses sent to the clerk will be
returned unfiled, unless they are attached to and the subject of a
motion to compel. Discovery does not begin until defense counsel
has filed an appearance and the court has entered a scheduling
order, which will explain the discovery process in more detail.
                                   4
     9.   Counsel for the defendants is hereby granted leave to
depose the plaintiff at his place of confinement. Counsel for the
defendants shall arrange the time for the deposition.
      10. The plaintiff shall immediately notify the court, in
writing, of any change in his mailing address and telephone
number. The plaintiff’s failure to notify the Court of a change in
mailing address or phone number will result in dismissal of this
lawsuit, with prejudice.
      11. If a defendant fails to sign and return a waiver of service
to the clerk within thirty (30) days after the waiver is sent, the
Court will take appropriate steps to effect formal service through
the U.S. Marshals service on that defendant and will require that
defendant to pay the full costs of formal service pursuant to Federal
Rule of Civil Procedure 4(d)(2).
     12. The Clerk of the Court is directed to enter the standard
qualified protective order pursuant to the Health Insurance
Portability and Accountability Act.




                Entered this 1st day of August, 2019



          __________/s/ Harold A. Baker_________________
                        HAROLD A. BAKER
                UNITED STATES DISTRICT JUDGE




                                  5
